Appellant renews his contention that the evidence fails to show him to have been a principal in the burglary, and challenges the correctness of the statement in our original opinion that "a witness testified that about 2:30 or 3 o'clock on the night of the burglary he saw a car standing close to said seed house, in which car was appellant, and that his co-defendant was standing with one foot on the running board of the car and that he was removing a sack from the *Page 73 house and putting it in the car." It will be borne in mind that the evidence established that the burglarized seedhouse and the railroad station were near together. The witness Bartlett testified:
"I was travling across the bridge into town that night and I saw Louis Falco and Lee Matelski, and when I first got on the bridge I heard a nail squeak, and when that happened, he (Louis) raced the motor of the car, as he was sitting in the car, and had on a white shirt, and Lee Matelski had one foot on the car and the other on the seed house and was pulling at a board, and I heard somebody say 'there comes somebody.' I heard Louis say that. Yes, sir, when I came up on the foot of the bridge, the car was parked by the seed house and Lee Matelski was standing one foot on the wall and one on the car, and he gave the board a second pull and it come off, and Louis said 'there comes somebody' and Lee got in the seed house and Louis drove off. About five minutes later, I saw them again. I went around to the depot where the mail sack is, and the car come on back, and I got around the edge of the platform to see who was in the car, and Louis was in the car, and later on Lee brought a sack of seed, and put it in the car. The defendant here was in the car I saw."
The evidence quoted unquestionably makes appellant guilty as a principal. The breaking and entry of the building, that is the burglary, actually occurred while appellant was bodily present. The subsequent placing of the seed in the car by appellant's co-principal some five minutes later only evidenced the culmination of the intent with which the burglary was committed, that is the theft of the seed.
The motion for rehearing is overruled.
Overruled.